PER CURIAM:
This is an appeal from orders striking a confessed judgment in ejectment and dismissing appellant’s complaint without leave to amend. Where a court is petitioned to open judgment, as here, it is error for the court to strike the judgment sua sponte. Baederwood Shopping Center, Inc., v. St. George & Co., Inc., 262 Pa.Super. 55, 396 A.2d 642 (1978). On remand the appellee may still litigate the meritorious defenses alleged in its petition to open.
Order reversed and complaint and judgment reinstated.